Case 4:18-cv-14058-MFL-EAS ECF No. 56, PageID.668 Filed 03/31/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LATAUSHA SIMMONS,

      Plaintiff,                                    Case No. 18-cv-14058
                                                    Hon. Matthew F. Leitman
v.

HENRY FORD HEALTH SYSTEM et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) SUSTAINING PLAINTIFF’S OBJECTIONS (ECF No. 51) TO
 REPORT AND RECOMMENDATION (ECF No. 50) AND (2) DENYING
        DEFENDANTS’ MOTION TO DISMISS (ECF No. 44)

      In this action, Plaintiff Latausha Simmons alleges that the Defendants – Henry

Ford Health System and others – violated her constitutional rights and committed

common law torts against her. (See Am. Compl., ECF No. 21.) Defendants filed a

motion to dismiss due to Simmons’ failure to prosecute. (See Mot., ECF No. 44.) In

the motion, the Defendants argued, among other things, that Simmons had failed to

complete signed medical authorizations, failed to file a preliminary witness list, and

failed to “cooperate with discovery matters.” (Id., PageID.411-412.)

      The motion to dismiss was referred to the assigned Magistrate Judge. (See

Order of Referral, ECF No. 9.) Simmons did not respond to the motion, and the

Magistrate Judge issued a report and recommendation in which she recommended

that the Court grant the motion and dismiss Simmons’ claims (the “R&R”). (See

                                          1
Case 4:18-cv-14058-MFL-EAS ECF No. 56, PageID.669 Filed 03/31/21 Page 2 of 3




R&R, ECF No. 50.) Simmons has now filed objections to the R&R. (See Objections,

ECF No. 50.) In the objections, Simmons insists she has tried to prosecute her claims

and has cooperated with discovery. (See id.) The Court held a telephonic hearing on

the objections on March 30, 2021. (See Order, ECF No. 55.)

      As the Court explained during the motion hearing, it understands why the

Magistrate Judge, based on the record and information she had at the time,

recommended granting Defendants’ motion to dismiss. Indeed, if faced with the

same record, this Court likely would have come to the same conclusion. But the

Court now has additional information that the Magistrate Judge did not have when

she issued the R&R. Namely, at the hearing on Simmons’ objections, Simmons

swore, under oath, that she (1) responded timely and fully to Defendants’ initial

written discovery requests, (2) attempted to prosecute her action by, among other

things, sending discovery requests to Defendants, (3) did not respond to the motion

to dismiss because she never received that filing, and (4) completed and returned to

defense counsel all of the medical authorization forms she received from the

Defendants.    In addition, during the hearing, the Defendants were unable to

specifically identify any material litigation-related prejudice that they would suffer

if they were required to defend this case on the merits.

      Based on these representations at the hearing, and given both the unusual

posture of this case and the preference for deciding cases on their merits, the Court

                                          2
Case 4:18-cv-14058-MFL-EAS ECF No. 56, PageID.670 Filed 03/31/21 Page 3 of 3




will not dismiss Simmons’ claims for failure to prosecute. Accordingly, for the

reasons explained above, and the reasons explained during the hearing, Simmons’

objections to the R&R (ECF No. 51) are SUSTAINED and Defendants’ motion to

dismiss (ECF No. 44) is DENIED. Again, the court expresses no disagreement with

the substance of the Magistrate Judge’s R&R. The Court’s ruling today is based on

information that was not available to the Magistrate Judge. Finally, as explained

during the hearing, Defendants shall provide Simmons with new medical

authorization forms by no later than April 5, 2021, and Simmons shall complete and

return those forms by no later than April 14, 2021.

      This action shall now return to the Magistrate Judge for entry of a revised

scheduling order (including a new reasonable period for completing discovery) and

completion of all pre-trial matters.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 31, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 31, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764

                                         3
